Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.
Claims 1, 2, 6, 13-17, 26, 29, 33-35, 38-42, 48-52, 54-57, 59, 61, 63-67, 69, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Heschel et al. 8008228.
Heschel teaches, especially in col. 2, in which powder active carbon treated with thiosulfate can be injected in a flue gas. The amount of S overlaps the claimed range, rendering it obvious. While the size is not specified, the examiner takes Official Notice that the claimed size ranges correspond to dust/powders; using the claimed sizes is obvious to provide a suitable material for the injection.
For claim 2, coal is obvious as it is known to contain mercury. Claims 33-35 and the like are possessed since the materials can be the same. For claim 42, elemental S may also be present. The claimed density is obvious to prevent the particles from falling out, and the area/pore volumes are obvious to provide effective reactive area.

Claims 1, 2, 6, 13-17, 26, 29, 33-35, 38-46, 48-52, 54-57, 59, 61, 63-67, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Heschel and further in view of Gadkaree et al. 8691722.
Heschel does not teach the additives, however Gadkaree teaches, especially in col. 1-2 and 5, treating carbon with sulfur or a compound thereof and optionally Fe chloride or aluminum salt. Using them in the above systems is an obvious expedient to provide a sorptive material. The compound may be any compound, suggesting the claimed materials as easily envisaged. The overlapping size and amount ranges render the claims obvious. Claims 44-46 are suggested by the additives taught.

Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736